Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 12, 2020

                                      No. 04-20-00376-CV

                      UNITED INDEPENDENT SCHOOL DISTRICT,
                                    Appellant

                                                v.

                                   IMPACTO MEDIA, INC.,
                                         Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2019-CVH-001030-D3
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER

       Appellee has been granted two previous extensions to file its brief, the latest until
October 9, 2020. On October 8, 2020, the parties filed a joint motion to extend appellee's
deadline until October 14, 2020, to allow the parties to reach a resolution in the underlying suit.
The motion is GRANTED and appellee's brief is due no later than October 16, 2020.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court